



    
Exhibit 10.3
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), dated as of
February 6, 2020 and effective as of February 6, 2020 (the “Effective Date”), is
by and among United Natural Foods, Inc., a Delaware corporation (the “Company”)
and Sean F. Griffin (the “Employee”).


WI T N E S S E T H:


WHEREAS, Employee currently serves as the Company’s Chief Operating Officer and
Chief Executive Officer of SuperValu, Inc., a subsidiary of the Company pursuant
to that certain Employment Agreement dated as of November 5, 2018 (the
“Employment Agreement”);


WHEREAS, Employee has informed the Board of his intention to retire from such
position effective July 31, 2020, with active transition in role to the
Company’s newly appointed Chief Operating Officer commencing March 8, 2020;


WHEREAS, in exchange for the Employee agreeing to continue to provide part-time
consulting services to the Company until the end of the second year of the
Employment Agreement, as opposed to retiring immediately, the Company agrees it
is in the best interest of the Company to enter into this Amendment to the
Employment Agreement to provide for severance benefits described herein and to
confirm that Employee will receive retirement treatment for his equity awards
under Section 4.6 of the Employment Agreement because the Employee became
retirement eligible on January 4, 2020;


WHEREAS, to further aid in the transition of Employee’s responsibilities, the
Company has requested that Employee continue to serve as a consultant to the
Company from July 31, 2020, after his retirement from full-time employment with
the Company, until November 5, 2020, the end of the second full year of the
Employment Agreement, upon the terms and conditions contained in this Amendment;
and


WHEREAS, Employee desires to serve in such capacity, upon the terms and
conditions contained in this Amendment, which shall amend and modify the terms
of the Employment Agreement, which shall otherwise remain hereafter in full
force and effect.


NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
and covenants set forth below and other good and valuable consideration, the
receipt of which is hereby acknowledged, the Company and the Employee do hereby
agree as follows:


1.    Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings given to them in the Employment Agreement.


2.    Amendments.


2.1    Section 1.3 is hereby amended and restated in its entirety as follows:


“Position. The Company hereby agrees to employ the Employee as a Chief Operating
Officer (concurrently with any other employee of the Company assuming such role)
until July 31, 2020, and thereafter as a consultant until November 5, 2020, upon
the terms and subject to the conditions set forth herein.”


2.2    Full-Time Status. Section 1.3 is hereby amended to add new Subsections
(d) and (e) as follows:





--------------------------------------------------------------------------------









“(d)    beginning March 8, 2020, collaborate with the incoming Chief Operating
Officer to facilitate the efficient transition of his responsibilities.


(e)    Employee shall transition to a part-time consultant effective July 31,
2020 through the end of the Term of the Employment Agreement and shall no longer
be an employee of the Company after July 31, 2020; provided, however, that
during the period in which Employee is a consultant to the Company he shall
provide not more than 8 hours of service per week.    


2.3    Term. The “Term” of the Employment Agreement set forth in Section 2 is
hereby amended to begin on the Effective Date and continue until November 5,
2020.


2.4    Section 3.1 shall be modified to provide that Employee shall receive the
Base Salary through July 31, 2020. Further, Employee will not be entitled to
participate in any employee benefit plans or programs, or to earn any additional
incentive compensation under the short-term incentive plan subsequent to July
31, 2020. Also, Employee will not be eligible for additional equity grants under
the Company’s long-term incentive plan after the Effective Date of this
Amendment. Outstanding equity awards shall vest and be payable in accordance
with Section 4.6. Restricted stock units that vest as of the end of the Term (on
the Termination Date) under Section 4.6 shall be payable on the 190th calendar
day following the Termination Date. Employee hereby acknowledges that the
payments described in new Section 4.4(f) constitute sufficient consideration for
his service in a part-time consultant capacity from July 31, 2020 through the
end of the Term.


2.5    Termination Date. As used in the Employment Agreement, the term
“Termination Date” shall mean November 5, 2020, or such earlier date as
Employee’s employment is terminated by the Company for Cause. The payments
described in Section 4.4(f) and 4.6 shall be the only payments required, unless
termination is for Cause, in which case Section 4.2 shall apply and Section 4.4
shall not apply, as a result of the termination or expiration of this Agreement
as of the Termination Date.


2.6    Section 4.4 is hereby amended to add new Subsection 4.4(f) as follows:
“(f)    
In consideration of Employee extending his retirement date until July 31, 2020,
and continuing in a consulting capacity until the end of the Term, despite his
stated desire to retire prior to such date, Employee shall be entitled to the
payments described in Section 4.4(a)(ii)(A) and (B) hereof with an effective
termination of full-time employment as of July 31, 2020. The payments under (A)
shall commence with the Initial Payment, but the total shall be paid over the
one-year period thereafter, rather than the two years provided in Section
4.4(a)(ii)(A), subject to Section 4.5 hereof to the extent applicable.


For greater clarity, the payment required under Section 4.4(a)(ii)(B) shall be
the full-year, 2020 short-term bonus based on actual performance for the
Company’s 2020 fiscal year, payable when such bonus is paid to other Employees,
and no additional proration or partial payment or credit shall be provided for
fiscal 2021 based on Employee’s consultancy services after July 31, 2020.
Sections 4.3 and 4.4(a) (other than 4.4(a)(ii)(A) and (B) just described), (c),
(d) and (e) shall become void and without further force and effect upon the
effectiveness of this Amendment. Payments made under this Section 4.4(f) shall
be subject to Employee’s compliance with the provisions of Section 4.4(b), 5.1
and 5.2.”


2.7    Employee became retirement eligible under the Company’s policies on
January 4, 2020, and as such, Employee is retirement eligible under the terms of
the Employment Agreement and, accordingly, upon the Termination Date, Employee’s
outstanding equity awards shall vest pursuant to Section 4.6, except that (i)
Employee’s further service as a consultant shall be deemed





--------------------------------------------------------------------------------





to be continuous employment solely for purposes of treatment of his outstanding
equity under this Agreement, and (ii) for greater clarity hereunder, Employee’s
Retirement shall be deemed to have occurred on the last day of the Term for
purposes of such equity awards.


2.8    Section 5.1 is hereby amended to add the following companies to the list
of competitors included therein: SpartanNash Company, Associated Grocers, Inc.,
Associated Wholesale Grocers, Inc., URM Stores, Inc. and Bozzuto’s Inc.


2.9 Attached hereto as Exhibit A is the Form of Release that is mutually
agreeable to the Company and the Employee as contemplated by Section 4.4(b) of
the Agreement. As this Release is now agreed upon, the Release attached as
Exhibit A must be executed and delivered by the Employee to the Company within
five (5) days of the Termination Date.


3. No Other Amendments. Except as provided herein, each of the other provisions
of the Employment Agreement shall remain in full force and effect and are hereby
ratified and confirmed.




IN WITNESS WHEREOF, the parties have hereto executed this Agreement as of the
day and year first written above.


EMPLOYEE:
                            
/s/ Sean F. Griffin


Sean Griffin






COMPANY:


UNITED NATURAL FOODS, INC.




By: /s/ Jill E. Sutton
Name: Jill E. Sutton
Title: Chief Legal Officer, General Counsel





--------------------------------------------------------------------------------









1.GENERAL RELEASE


This General Release (this “Release”) is entered into by and between UNITED
NATURAL FOODS, INC., and all its past and present subsidiary, related, and
affiliated companies (collectively, “UNFI” or “the Company”) and ___________
(the “Employee”) in connection with the Employee’s termination of employment
with the Company.
 
The Employee and the Company hereby agrees as follows:


1.
Separation Date. On _______ (the “Separation Date”), the Employee’s employment
as an employee of the Company terminated. As of the Separation Date, the
Employee will cease to hold any and all positions as an officer of the Company
and each of its affiliates. The Employee agrees to execute any and all
reasonable additional documents necessary and solely to effectuate such
resignations.



2.
Release of the Company.



a.
The Employee on behalf of the Employee, the Employee’s spouse, heirs,
administrators, representatives, executors, successors, assigns and all other
persons claiming by or through the Employee (collectively, “Releasors”), does
hereby voluntarily, knowingly and willingly release, waive and forever discharge
the Company, together with each of its past, present and future owners, parents,
subsidiaries and affiliates, together with each of their current, former or
future directors, officers, partners, agents, members, employees, trustees,
representatives and attorneys, and each of their respective subsidiaries,
affiliates, estates, predecessors, successors and assigns, both individually and
in their official capacities (each, individually, a “Releasee” and collectively,
the “Releasees”) from, and does fully waive any and all obligations of any of
the Releasees to any Releasors for, any and all rights, actions, charges, causes
of action, demands, damages, claims for relief, complaints, remuneration, sums
of money, suits, debts, covenants, contracts, agreements, promises, obligations,
demands, accounts, expenses (including attorneys’ fees and costs) or liabilities
of any kind whatsoever, whether known or unknown, contingent or absolute
(collectively, “Claims”), which the Employee or any other Releasors ever had,
now has or may hereafter claim to have by reason of any matter, cause or thing
whatsoever: (i) arising from the beginning of time up to the date the Employee
executes this Release, including but not limited to, (A) any such Claims
relating in any way to the Employee’s employment with the Company or any other
Releasee, and (B) any such Claims arising under any federal, local, or state
statute or regulation, including, without limitation, the Age Discrimination in
Employment Act (as amended by the Older Workers Benefit Protection Act), Title
VII of the Civil Rights Act of 1964, the Civil Rights Acts of 1866 and 1871 (42
U.S.C. § 1981), the Civil Rights Act of 1991, the National Labor Relations Act,
the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act of 1990, the Rehabilitation Act of 1973, the Equal Pay Act of
1963, the Genetic Information Nondiscrimination Act of 2008, Minnesota Human
Rights Act, Minn. Stat. §§ 363A.01-363A.41; Minnesota Equal Pay for Equal Work
Law, Minn. Stat. §§ 181.66-181.71; Minn. §§ 181.81; Minn. Stat. § 176.82; Minn.
Stat. §§ 181.931, 181.932, 181.935; Minn. Stat. §§ 181.940-181.944, each as
amended and including each of their respective implementing regulations and/or
any other federal, state, local, or foreign law (statutory, regulatory, or
otherwise) that may be legally waived or released; (ii) arising out of or
relating to the termination of the Employee’s employment with the Company or any
other Releasee; or (iii) arising








--------------------------------------------------------------------------------





under or relating to any policy, agreement, understanding, or promise, written
or oral, formal or informal, between the Employee and the Company or any other
Releasee. Notwithstanding the foregoing, this Section 2(a) shall not release any
Releasee from any claims or rights described in Section 2(c).


b.
The Employee agrees that neither this Release, nor the furnishing of the
consideration for this Release, shall be deemed or construed at any time to be
an admission by the Company, any of the Releasees or the Employee of any
improper or unlawful conduct. The Employee further acknowledges and agrees that
the Company and each of the other Releasees have fully satisfied any and all
obligations owed to the Employee arising out of or relating to Employee’s
employment with and termination of employment from the Company and any other
Releasees, and that no further sums, payments, or benefits are owed to the
Employee by the Company or any of the other Releasees arising out of or relating
to the Employee’s employment with, or termination of employment from, the
Company or any of the other Releasees, except as expressly provided in this
Release.



c.
Notwithstanding anything in this Release to the contrary, Releasors do not
release or waive, and this Release is not intended to, and does not, apply to,
and shall not be construed to apply to: (i) entitlements the Employee or any
Releasor may have under this Release, or any obligations of any of the Releasees
thereunder; (ii) any Released Claims the Employee cannot waive under applicable
law, such as the right to make a claim for unemployment or worker’s compensation
benefits; (iii) any claim or right to vested benefits under any 401(k) plan,
pension plan or profit sharing plan of the Company or its affiliates, or
properly incurred unreimbursed business expenses (or other compensation due
through the Separation Date), as applicable; (iv) any claim or right to
continuation of health plan coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (or similar law); (v) any claim that arises after
this Release is signed; (vi) waive or release any right to indemnification, or
directors’ and officers’ liability coverage, that the Employee or any Releasor
may have pursuant to the Company’s or its affiliates’ bylaws, charter or any
applicable insurance policy or other agreements under which the Employee is
entitled to indemnification or directors’ and officers’ liability coverage; or
(vii) any obligations of the Company to make payments to the Employee, or to
deliver shares of equity or cash in lieu thereof, or any other payments of any
nature or type, all of the foregoing as contemplated under and in accordance
with the terms of the Employment Agreement between the Company and Employee,
effective as of October 22, 2018, as amended thereafter.



3.
ADEA; Revocation. This Release includes, but is not limited to, a release of
claims arising under the Age Discrimination in Employment Act (as amended by the
Older Workers Benefit Protection Act) (“ADEA”) and the Minnesota Human Rights
Act (“MHRA”), Minn. Stat. § 363A, et seq. The Employee has been informed of the
Employee’s right to review and consider this Release for 21 calendar days, if
the Employee so chooses, and understands that Employee may sign this Release
before the 21-day period has ended, but if the Employee does so, the Employee is
waiving and releasing any rights to the full 21-day period. In no case may the
Employee sign this Release before close of business on the Separation Date. The
Employee understands and agrees that changes to this Release, whether material
or immaterial, will not restart the 21-day consideration period. This Release
will not become effective until the 15th calendar day after the date on which
the Employee signs this Release. The Employee understands that the Employee may
rescind the Employee’s execution of this Release by providing written notice to
the Company in












--------------------------------------------------------------------------------





accordance with the following sentence. To be effective, the rescission must be
in writing and delivered to the Company either by hand or by mail within the
15-day period. If delivered by mail, the rescission must be: (i) postmarked
within the 15-day period; (ii) properly addressed to United Natural Foods, Inc.,
Stephanie Soto, SVP, Human Resources, 313 Iron Horse Way, Providence, RI 02908;
and (iii) sent by certified mail, return receipt requested. In the event of such
a rescission by the Employee, the Company’s obligations under this Release shall
be null and void, but the cessation of the Employee’s employment will be
unaffected.


4.
Acknowledgment. The Employee acknowledges and agrees that (a) the Employee has
read and understands this Release in its entirety; (b) the Company has advised
the Employee to consult with an attorney of the Employee’s choosing,
specifically concerning this Release, its meaning and its effect, prior to
executing this Release and that the Employee has had the opportunity to do so;
(c) the Employee’s waiver of rights under this Release is knowing and voluntary
and the Employee is entering into this Release willingly; (d) the Employee has a
full understanding of the nature of this Release and the consequences of its
terms; and (e) that, by assenting to this Release, the Employee will be
receiving payments and benefits to which the Employee would not otherwise be
entitled.



5.
Restrictive Covenants. The Employee acknowledges and agrees that the
confidentiality, noncompetition or non-solicitation provisions or similar
provisions set forth in each of (a) any employment agreement the Employee may
have with UNFI; or (b) any award agreement corresponding to an equity award
received by the Employee, as amended (if applicable), shall remain in full force
and effect following the Separation Date in accordance with their respective
terms. Employee reaffirms all such obligations as if fully set forth herein.



6.
Permitted Disclosures.



a.
Nothing in this Release shall prohibit the Employee from responding to a
subpoena, court order, investigation or similar legal process; provided,
however, that, to the extent permitted by such subpoena, court order,
investigation or legal process, the Employee agrees to notify the Company’s
Office of the General Counsel in writing at the address below prior to making
any such disclosure sufficiently in advance of such disclosure to afford the
Company a reasonable opportunity to challenge the subpoena, court order,
investigation or similar legal process as soon as reasonably practicable after
receiving or receiving notice of a subpoena or court order requesting disclosure
of such information: United Natural Foods, Inc., Office of the General Counsel,
313 Iron Horse Way, Providence, RI 02908.



b.
Pursuant to 18 U.S.C. § 1833(b), the Employee understands that the Employee will
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret of the Company that (a) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to the Employee’s attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. The Employee understands that if the Employee files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, the
Employee may disclose the trade secret to the Employee’s attorney and use the
trade secret information in the court proceeding if the Employee (x) files any
document containing the trade secret under seal, and (y) does not disclose the
trade secret, except pursuant to court order. Nothing in this Release,










--------------------------------------------------------------------------------





or any other agreement that the Employee has with the Company, is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by such section. Further, nothing in this
Release or any other agreement that the Employee has with the Company shall
prohibit or restrict the Employee from making any voluntary disclosure of
information or documents concerning possible violations of law to any
governmental agency or legislative body, or any self-regulatory organization, in
each case, without advance notice to the Company.


7.
Agreement to Cooperate. The Employee also agrees to cooperate, at such
reasonable times as may be reasonably requested in advance by the Company, with
the Company in regard to any material legal matter, litigation, pre-litigation,
administrative, governmental or other judicial proceeding, inquiry or
investigation involving the Company and concerning any matters as to which the
Employee was actively involved during the Employee’s employment or as to which
Employee has direct knowledge. This includes, but is not limited to, providing
the Company with complete and accurate information or providing truthful
testimony in any proceeding. The Company shall reimburse the Employee for
reasonable out-of-pocket expenses incurred by the Employee in connection with
such undertakings (including reasonable attorneys’ fees). Notwithstanding the
foregoing, the Employee shall not be obligated to provide such cooperation if
such cooperation materially interferes with the Employee’s ability to perform
his or her duties with any new employer or is in contravention of any
Constitutional rights.



8.
Return of Property. The Employee acknowledges that Employee has returned all
Company property in the Employee’s possession, including any materials stored on
a cloud storage site, prior to the date hereof including, but not limited to,
equipment, ID cards, Corporate Cards, all copies of customer lists, forms,
plans, documents, systems designs, product features, technology or other written
and computer materials belonging to the Company or its clients. The Employee
will not at any time copy or reproduce any of the Company’s or its customers’
property. The Employee further understands that all designs, improvements,
writings and discoveries made by the Employee during employment that relate to
the Company’s business is the exclusive property of the Company and the Employee
cannot use, disclose, sell or give them to anyone else.



9.
Entire Agreement. This Release, inclusive of the agreements and plans referenced
herein, is the entire agreement between the Employee and the Company concerning
the Employee’s employment and the termination of the Employee’s employment. It
is the Employee’s intent to be legally bound by the terms of this Release. No
amendments, modifications or waivers of this Release shall be binding unless
made in writing and signed by both Employee and the Company.



10.
No Waivers. No waiver by either party, at any time, of any breach by the other
party of, or of compliance by the other party with, any condition or provision
of this Release to be performed or complied with by such other party shall be
deemed a waiver of any similar or dissimilar provision or condition of this
Release or any other breach of or failure to comply with the same condition or
provision at the same time or at any prior or subsequent time.



11.
Severability. The Employee and the Company agree that if any part, term or
provision of this Release should be held to be unenforceable, invalid or illegal
under any applicable
















--------------------------------------------------------------------------------





law or rule, the offending term or provision shall be applied to the fullest
extent enforceable, valid or lawful under such law or rule, or, if that is not
possible, the offending term or provision shall be struck and the remaining
provisions of this Release shall not be affected or impaired in any way. To the
extent permitted by applicable law, the Employee and the Company waive any
provision of law that renders any provision of this Release invalid or
unenforceable in any respect.


12.
Governing Law. This Release will be governed by the laws of the State of
Delaware, without giving effect to its conflict of laws rules.



13.
Construction. The Employee acknowledges and agrees that no promises or
representations have been made to induce the Employee to sign this Release other
than as expressly set forth herein and that the Employee has signed this Release
as a free and voluntary act. Further, this Release has been entered into after
review of its terms by the Employee and the Employee’s counsel. Therefore, there
shall be no strict construction for or against either party. No ambiguity or
admission shall be construed against the Company on the grounds that this
Release or any of its provisions was drafted or prepared by the Company.



14.
Counterparts. This Release may be executed in counterparts, each of which will
be deemed an original but all of which, taken together, shall constitute one and
the same instrument.





[Remainder of page intentionally left blank.]

























--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Employee and United Natural Foods, Inc., hereby execute
this Release.




Dated:    
                                                                                                                                
EMPLOYEE




Dated:                                 United Natural Foods, Inc.
            
                                                                    
By:                                         
                             Its:







